CAUSE NO. DC13-l4164

IN THE NAME OF                                   §               IN THE DISTRICT  COURT
                                                                             FILED IN
                                                 §                         5th COURT OF APPEALS
                                                                               DALLAS, TEXAS
                                                 §
                                                                           4/3/2014 9:48:26 AM
                                                 §
                                                                                 LISA MATZ
CARSON DUNLAP,                                   §              DALLAS     COUNTY, ClerkTEXAS
                                                 §
                                                 §
                                                 §
PETITIONER                                       §              160TH JUDICIAL DISTRICT


                         ORDER TO VACATE AND MEDIATE

       On this day the Court, reviewed the Order of the Court of Appeals opinion issuing a

conditional granting of the petition for writ of mandamus.

          IS THEREFORE ORDERED that the February 7,2014 Order on Petition to Investigate

Potential Claim or Suit is hereby VACATED and is of no force and effect.

       Signed this 2nd day of April, 2014.



                                             Phyllis Lister Brown
                                             Judge, 162nd District Court

cc: Counsel of Record